ACCEPTED
                                                                                                                               03-13-00817-CV
                                                                                                                                       6204814
                                                                                                                    THIRD COURT OF APPEALS
                                              BYRD DAVIS FURMAN & ALDEN, LLP                                                   AUSTIN, TEXAS
                                                                                                                          7/23/2015 5:31:10 PM
                                                                  ATTORNEYS AND COUNSELORS                                   JEFFREY D. KYLE
                                                                         EST.’D 1959                                                    CLERK
                                                       707 West 34th Street, Austin, Texas 78705-1294


                                                                                                             RECEIVED IN
Don L. Davis♦†‡                                                                                         3rd COURT OF APPEALS
dondavis@byrddavis.com                                                   July 23, 2015                      AUSTIN, TEXAS
James H. Furman♦†                                                                                       7/23/2015 5:31:10 PM
jfurman@byrddavis.com
Robert C. Alden †                                                                                         JEFFREY D. KYLE
ralden@byrddavis.com            via E-File                                                                      Clerk
Kevin O. Henrichson
khenrichson@byrddavis.com
________________                Jeffrey D. Kyle
Of Counsel                      Clerk of the Court
Derek L. Davis
ddavis@byrddavis.com
                                Price Daniel Sr. Building
________________                209 West 14th Street, Room 101
L. Tonnett Byrd
                                Austin, TX 78701
(1921 – 2007)
Jack C. Eisenberg♦†
(1927-2011)
David H. Walter
(1948 – 2003)
                                       Re:    Cause No. 03-13-00817-CV;
♦
                                              Seton Family of Hospitals, d/b/a Seton Medical Center vs. Beverly J. Haywood
  Board Certified, Personal
Injury Trial Law, Texas Board                 In the Third Court of Appeals
of Legal Specialization
†AV Rated by

Martindale-Hubbell              Dear Mr. Kyle:
‡Licensedin Texas
and Colorado
                                     Please take notice that I will be on vacation from August 29, 2015, through
▲   Retired
                                September 5, 2015.

                                      By copy of this letter, I am advising all interested parties of my vacation
                                designation. I request that no hearings, depositions or trial be scheduled during this
                                time that would require my response and/or my attendance.

                                                                                   Sincerely,

                                                                                   BYRD DAVIS FURMAN & ALDEN, LLP




                                                                                   Robby Alden

                                cc:    Emily J. Davenport (via E-Service)
                                       KEMPSMITH
                                       816 Congress Ave., Ste. 1260
                                       Austin, TX 78701



                                                     PHONE: (512) 454-3751 • (800) 344-3751
                                                                 FAX: (512) 451-5857
                                                                WWW.BYRDDAVIS.COM
                                                 (Listed in Martindale-Hubbell Preeminent Law Firms)